

116 HR 4475 IH: Higher Education Student Protection Act
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4475IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Mr. Malinowski introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to determine the expenditures of an institution of higher
			 education on instruction, student services, marketing, recruitment,
			 advertising, and lobbying, and for other purposes.
	
 1.Short titleThis Act may be cited as the Higher Education Student Protection Act. 2.Institutional expenditures (a)Consumer informationSection 132(i)(1) of the Higher Education Act of 1965 (20 U.S.C. 1015a(i)(1)) is amended by adding at the end:
				
 (AA)The institution’s expenditures on instruction, student services, marketing, recruitment, advertising, and lobbying..
 (b)Restrictions on certain expendituresPart G of title IV of the Higher Education Act of 1965 is amended by adding at the end the following:
				
					498E.Restrictions on certain expenditures
						(a)Establishing definitions
 (1)In generalFor purposes of each survey conducted under the Integrated Postsecondary Education Data System after the date of enactment of the Higher Education Student Protection Act and this Act, the Secretary shall define the following terms:
 (A)Marketing. (B)Recruitment.
 (C)Advertising. (D)Lobbying.
 (E)Student services. (2)Exclusion of certain activitiesIn defining the term student services under paragraph (1)(E), the Secretary shall ensure that such term does not include marketing, recruitment, advertising, or lobbying.
 (b)Limitation on expendituresIn a case in which the Secretary determines with respect to an institution of higher education participating in any program under this title that, for any of the 3 most recent institutional fiscal years for which the institution submits to the Secretary disclosures on the expenditures of the institution on instruction, the amount expended by such institution on instruction for such fiscal year is less than an amount equal to 1/3 of institution’s revenues derived from tuition and fees—
 (1)for any institutional fiscal year after such determination is made, the sum of the amount expended by the institution on marketing, recruitment, advertising, and lobbying may not exceed the amount of the institution’s revenues derived from sources other than Federal education assistance funds; and
 (2)in a case in which the institution fails to meet the requirements of paragraph (1) for 2 consecutive institutional fiscal years, the institution shall be ineligible to participate in the programs authorized by this title for a period of not less than two institutional fiscal years.
 (c)Publication on websiteThe Secretary shall, on an annual basis, publicly disclose on the Department’s website, information with respect to any institution of higher education that is subject to the requirements of subsection (b)(1), including—
 (1)the quotient of the amount that the institution expends on instruction for purposes of section 132(i)(1)(AA) divided by the institution’s revenues derived from tuition and fees, expressed as a percentage;
 (2)the sum of such institution’s expenditures on advertising, recruiting, marketing, and lobbying; (3)the amount of such institution’s revenues received from sources outside of Federal education assistance funds; and
 (4)the difference between paragraphs (2) and (3).. 